 

Case 2:21-mj-01073-MRM Document 2 Filed 05/21/21 Page 1 of 1 PagelD 36

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Florida [-]

United States of America

v. )
Sergio Rodrigo Mendez Mendizabal Case No. = 21-mj-6320-AOV

)

)

oS ee mae ehy )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Sergio Rodrigo Mendez Mendizabal ,
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment O Superseding Indictment 0 Information © Superseding Information & Complaint

1 Probation Violation Petition Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Commit Money Laundering, 18 U.S.C. § 1956(h)

 

Certified to be a true and
correct copy of the document on file
Angela E. Noble. Cierk
US. District Court
Soutnern District of Florida

i | tc, 2. Vaca

 

 

 

Date: 05/20/2021

 

Issuing officer's signature

City and state: | Fort Lauderdale, Florida ___ Hon. Alicia O. Valle, U.S.M.J.

Printed name and title

 

 

 

Return

This warrant was received on (date) | _____, and the person was arrested on (date) _ Ss / 2/ [2221
at (city and state) M4~WUES y. Fe ‘

Date: O S ts i/o ——

Matthew Rude crer __ Sfec.u| 5 cat

PrinYéd name and title

 

  

Arresting officer's signature

 

 
